Order entered February 18, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01380-CR
                                       No. 05-13-01381-CR

                                 WILSON BLUE III, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F1262630-J, F12-62631-J

                                            ORDER
       The Court REINSTATES the appeals.

       On January 10, 2014, we ordered the trial court to make findings regarding why the

clerk’s records had not been filed. On February 5, 2014, we received the clerk’s records.

Therefore, in the interest of expediting the appeals, we VACATE the January 10, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE